UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4812



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JEFFREY RANDALL BREEDEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CR-00-70020)


Submitted:   February 21, 2002             Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert E. Woodford, Colorado Springs, Colorado, for Appellant.
Eileen J. O’Connor, Assistant Attorney General, Robert E. Lindsay,
Alan Hechtkopf, S. Robert Lyons, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey R. Breeden was convicted by a jury of two counts of

attempted income tax evasion, 26 U.S.C. § 7201 (1994), and two

counts of willful failure to file tax returns, 26 U.S.C. § 7203

(1994), for which he was sentenced to thirty-six months impris-

onment. Breeden appeals, claiming that the district court erred in

refusing to give two proffered jury instructions.    We review the

district court’s refusal to give a requested jury instruction for

abuse of discretion. United States v. Russell, 971 F.2d 1098, 1107

(4th Cir. 1992); United States v. Lozano, 839 F.2d 1020, 1024 (4th

Cir. 1988).   A district court has discretion to choose among pro-

posed instructions and to determine the content of its charge to

the jury, Russell, 971 F.2d at 1107, as long as, when “viewed as a

whole in the context of the trial, the charge was not misleading

and contained an adequate statement of the law to guide the jury’s

determination,” United States v. Park, 421 U.S. 658, 675 (1975).

     Viewing the jury instructions in the context of the entire

trial, we conclude that they were proper in all respects.       We

therefore find no abuse of discretion. Accordingly, we affirm. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED


                                 2